 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN J. FUERY,                                    No. 2:18-cv-00982-KJM-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    MARK CHERRY, et al.,
15                       Defendants.
16

17                  Plaintiff filed a complaint on November 27, 2018, alleging civil rights violations

18   as well as violations of the Americans with Disability Act. ECF No. 1. On August 24, 2018, the

19   court held a hearing on several defendants’ motions to dismiss, and plaintiff failed to appear.

20   ECF No. 21. The day before the hearing, plaintiff filed a request for accommodation and motion

21   for extension of time to file an amended complaint, explaining that he requires additional time

22   due to serious health problems. ECF No. 22. The court granted the motions to dismiss and

23   directed plaintiff to file an amended complaint. ECF No. 23. The court also granted plaintiff a

24   45-day extension to file the amended complaint. ECF No. 27. Plaintiff subsequently requested

25   three more extensions of time to file an amended complaint, which the court granted. ECF Nos

26   25, 27, 28, 29, 30, 31. After plaintiff missed the extended deadline to file an amended complaint,

27   the court issued an order to show cause why the case should not be dismissed for failure to

28   /////
                                                       1
 1   prosecute, ECF No. 32, and plaintiff responded, again requesting accommodations and a
 2   continuance, due to his ongoing health and cognitive issues. See ECF Nos. 33, 35.
 3                  On April 26, 2019, the court granted plaintiff thirty days to file a motion to stay
 4   the case, including documentation to substantiate his representations regarding his health. ECF
 5   No. 36. “If no such motion is filed with thirty (30) days,” the court explained, “the court is
 6   prepared to dismiss this case without prejudice for lack of prosecution.” Id.
 7                  To date, plaintiff has not filed an amended complaint nor a motion to stay the case,
 8   with supporting documentation or otherwise. IT IS THEREFORE ORDERED that plaintiff show
 9   cause within fourteen days of the date of this order why this case should not be dismissed for his
10   failure to prosecute. Fed. R. Civ. P. 41(b).
11   DATED: August 19, 2019.
12

13
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
